Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections set forth in the office action mailed 7/23/21 are maintained below. The discussion of the rejections have been modified as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindman (U.S. Pat. No. 6,004,909).
In column 1 lines 8-9 Lindman discloses lubricants comprising an anti-microbial compound. In column 2 lines 11-14 Lindman discloses that the composition has a major part comprising a suitable animal, vegetable, or petroleum-based lubricant, either individually or in blended combinations, and in column 2 lines 18-20 discloses that CAS# 8012-95-1 is a suitable base oil. Page 16 lines 15-24 of the current specification indicates that CAS 8012-95-1 is a liquid paraffin meeting the limitations of the alkanes and alkane mixtures of claims 1, 4, 11, 14, and 17-18 Vegetable oils comprise mixtures of triglycerides, meeting the limitations of the triglycerides and triglyceride mixtures of claims 1, 4-5, 11-12, and 17. In column 2 lines 38-44 Lindman discloses that the composition can comprise an antioxidant which can be a tocopherol, meeting the limitations of claims 2-3. In the table 1 in column 4, Lindman discloses that the composition can have an SUS viscosity of 100, leading to a viscosity in terms of mm2/s 
i) Lindman does not disclose specific compositions comprising a mixture of the CAS 8012-95-1 liquid paraffins and vegetable oil.
ii) Lindman does not specifically disclose compositions comprising alkanes and triglycerides in the amounts recited in claims 1 and 6-7. 
iii) Lindman does not specifically disclose the aromatic content or the iodine value of the composition, and does not disclose compositions having a viscosity within the range recited in claim 15. This relates to claims 8-9.
With respect to i), as discussed above, Lindman discloses that the composition can comprise a blend of a petroleum-based lubricant, for example CAS 8012-95-1, and a vegetable oil. Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to combine the CAS 8012-95-1 and vegetable oil basestocks of Lindman in a single composition, forming a composition meeting the limitations of claims 1-4, 10-14, and 16-18.
With respect to ii), Lindman teaches in column 2 lines 25-27 that the blended combination of mineral oil component preferably constitutes between about 75% and 99.99% by volume of the composition. When the base fluid of Lindman is the blend of alkanes and vegetable oils discussed above, the concentration range for both the alkanes and the triglycerides will overlap the ranges recited in claims 1 and 6-7.
With respect to iii), since Lindman renders obvious a composition meeting the compositional limitations of the claims, and comprising the specific preferred alkanes and antioxidants, the compositions of Lindman will have aromatic contents and iodine values at least overlapping the ranges recited in claims 8-9, rendering those claims obvious, and will also have a viscosity in a range at least overlapping the range recited in claim 15, also rendering that claim obvious. 
While Lindman does not specifically disclose that the composition is a furniture lubricant, since the compositions of Lindman meet the compositional limitations of the claims, and can safely come into contact with internal or external parts of the human body (column 2 lines 13), they are considered capable of performing the intended use as a furniture lubricant.
In light of the above, claims 1 and 6-18 are rendered obvious by Lindman.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindman in view of Corbett (U.S. PG Pub. No. 2008/0125338).
The discussion of Lindman in paragraph 3 above is incorporated here by reference. Lindman discloses a composition rendering obvious the composition of claim 15, as well as compositions comprising liquid paraffins (CAS 8012-95-1) and triglycerides (vegetable oil) in amounts overlapping the ranges recited in claim 19, but does not disclose specific suitable vegetable oils.  
In paragraph 8 Corbett discloses a food grade lubricant comprising a food grade base oil. In paragraph 15 Corbett discloses that vegetable oils can be used as the base oil, and that coconut oil, as recited in claim 19, is a suitable vegetable oil. Corbett discloses that the vegetable oil can be used in combination with other based oils, such as mineral oils, as disclosed in paragraphs 13-14 of Corbett. The use of the coconut oil of Corbett as the vegetable oil in the composition of Lindman, in combination with the liquid paraffin or Lindman, meets the limitations of claim 19.
It would have been obvious to one of ordinary skill in the art to use the coconut oil of Corbett as the vegetable oil in the composition of Lindman, since Corbett teaches that it is a suitable vegetable oil for use in combination with another base oil in a food grade lubricant, and Lindman desires compositions which can safely come into contact with interior parts of the human body by ingestion.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. Applicant argues that Lindman does not disclose compositions comprising Kerkhoven holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”, it would have been obvious to one of ordinary skill in the art to blend the mineral oil and vegetable-based (triglyceride) lubricants of Lindman. See also KSR Int’l Co. v. Teleflex Inc.,“550 U.S. 398, 417 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976) (“[W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”). Applicant asserts that Lindman’s teaching that the lubricants can be used in “various blended combinations” means only that the lubricants can contain blends of lubricants within the same type of lubricant, but there is no evidence in Lindman for this interpretation, and Lindman’s use of “or” is simply consistent with the teaching that the lubricants can be used individually (“and” would imply that all three types of lubricants must be present), rather than implying that animal, vegetable, and petroleum-based lubricants cannot be blended with each other.

Finally, applicant argues that the claimed composition produces unexpectedly superior results, pointing to the data presented in Table 1 of the specification. In order to successfully overcome a prima facie case of obviousness, applicant must demonstrate superior results commensurate in scope with the claims. See MPEP 716.02(d). While the composition of Table 1 comprising liquid paraffin and coconut oil produces lower friction on an aged guide than liquid paraffin or coconut oil alone, it is noted that the coconut oil composition does not comprise an antioxidant, so a direct comparison cannot be made. Furthermore, the composition comprising tripalmitate (which one of skill in the art would recognize as referred to glycerol tripalmitate) and liquid paraffin prima facie cases of obviousness set forth in the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.